Exhibit 10.19

 

DIRECTORS’ COMPENSATION

 

Compensation of directors is annually reviewed by the Corporate Governance
Committee and approved by the Board.  No compensation is paid to employee
directors for their service as directors.

 

The Corporate Governance Committee has engaged Towers, Perrin, Forster &
Crosby, Inc. (“Towers Perrin”), an external human resources consulting firm, to
conduct an annual review of the total compensation for outside directors. 
Specifically, retainer fees, meeting fees, stock-based long-term incentives and
insurance were evaluated using, as the competitive benchmark, levels of total
compensation paid to directors of the following 21 energy companies:

 

Atlas Energy Resources, LLC

Cabot Oil & Gas Corporation

Chesapeake Energy Corporation

CNX Gas Corporation

El Paso Corporation

Enbridge Inc.

Energen Corporation

Linn Energy, LLC

Markwest Energy Partners, L.P.

MDU Resources Group, Inc.

National Fuel Gas Company

ONEOK, Inc.

Penn Virginia Corporation

Questar Corporation

Range Resources Corporation

Sempra Energy

Southern Union Company

Southwestern Energy Company

Spectra Energy Corporation

TransCanada Corporation

The Williams Companies, Inc.

 

Set forth below is a description of the 2008 compensation of the company’s
non-employee directors.

 


CASH COMPENSATION

 

·                                          An annual cash retainer of $40,000 is
paid on a quarterly basis.  The annual cash retainer was increased in April 2008
from $30,000.

·                                          The cash meeting fee is $1,500 for
each Board and committee meeting attended in person.  If a director participates
in a meeting by telephone, the meeting fee is $750.  These fees are paid on a
quarterly basis.

·                                          For the Audit Committee Chair, an
annual committee chair retainer of $15,000 (no meeting fees).  For Executive,
Compensation and Corporate Governance Committee Chairs, an annual committee
chair retainer of $6,000 (no meeting fees).  These chair retainer fees were
adopted in April 2008.  Prior to that time, each committee chair received $500
($1,500 for Audit Committee Chair) for each meeting of his or her committee that
the chair attended.  These fees are paid on a quarterly basis.

 


EQUITY-BASED COMPENSATION

 

·                                          In 2003, the company began granting
to each director stock units that vested upon award and that are payable on a
deferred basis under the directors’ deferred compensation plans.  In April 2008,
a grant of 1,600 deferred stock units was awarded to each non-employee director
who was a member of the board at that

 

--------------------------------------------------------------------------------


 

time.  The deferred stock units are awarded by the Board annually upon the
recommendation of the Corporate Governance Committee.  Each deferred stock unit
is equal in value to one share of company common stock, but does not have voting
rights.  Dividends are credited quarterly in the form of additional stock
units.  Except in the case of Dr. Domm, who elected to be paid her 2003 award in
shares of stock, the value of the stock units will be paid in cash on the
earlier of the director’s death or termination of service as a director.

·                                          The non-employee directors are
subject to stock ownership guidelines which require them to hold shares (or
share equivalents, including deferred stock units) with a value equal to at
least three times the annual cash retainer.  Under the guidelines, directors
have up to two years to acquire a sufficient number of shares (or share
equivalents, including deferred stock units) to meet this requirement.  Other
than Messrs. Behrman and Cary, who joined the Board in July 2008, each of the
company’s non-employee directors satisfies the stock ownership guidelines at
December 31, 2008.

 


DEFERRED COMPENSATION

 

·                                          The company has a deferred
compensation plan for non-employee directors.  In addition to the automatic
deferral of stock units awarded, non-employee directors may elect to defer up to
100% of their annual retainer and fees into the 2005 Directors’ Deferred
Compensation Plan and receive an investment return on the deferred funds as if
the funds were invested in company stock or permitted mutual funds.  Prior to
the deferral, plan participants must irrevocably elect to receive the deferred
funds either in a lump sum or in equal installments.  Distributions commence
following termination of service as a director.  The directors’ deferred
compensation accounts are unsecured obligations of the company.  Dr. Behrman,
Mr. Cary, Ms. Jeremiah, Mr. Miles and Mr. Whalen deferred fees under the plan in
2008.  The pre-existing Directors’ Deferred Compensation Plan continues to
operate for the sole purpose of administering amounts vested under the plan on
or prior to December 31, 2004.

 

Other

 

·                                          To further the company’s support for
charitable giving, all directors are eligible to participate in the Matching
Gifts Program of the Equitable Resources Foundation, Inc. (the “EQT Foundation”,
on the same terms as company employees.  Under this program, the EQT Foundation
will match gifts of at least $100 made by the director to eligible charities, up
to an aggregate total of $15,000 in any calendar year.

·                                          Non-employee directors who joined the
Board prior to May 25, 1999 may designate a civic, charitable or educational
organization as beneficiary of a $500,000 gift funded by a life insurance policy
purchased by EQT Corporation.  The directors do not receive any financial
benefit from this program because the charitable deductions accrue solely to the
company.

·                                          The company reimburses directors for
their travel and related expenses in connection with attending Board meetings
and Board-related activities.  The company also provides non-employee directors
with $20,000 of life insurance and $250,000 of travel accident insurance while
traveling on business for the company.

 

--------------------------------------------------------------------------------